DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Contingent Limitations
	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
Claim 1 recites “upon determining that the push transaction is authorized… wherein an identified value of the values for each of the one or more unpopulated supplemental information data fields is only appended to the authorization response message if the recipient of the push transaction has the security level associated with each of the unpopulated supplemental information data fields”. There is no positively recited limitation because an identified value of the values for each of the one or more unpopulated supplemental information data fields is only appended if the recipient of the push transaction has the security level associated with each of the unpopulated supplemental information data fields. For example, an identified value… is not appended if the recipient of the push transaction has not the security level associated with each of the unpopulated supplemental information data fields.
Claim 8 recites “wherein an unmodified transaction response is transmitted to the recipient if the permission indication indicates that approval is not granted”. There is no positively recited limitation because an unmodified transaction response is transmitted to the recipient only if the permission indication indicates that approval is not granted. For example, an unmodified transaction response is not transmitted to the recipient if the permission indication indicates that approval is granted.
The underlined limitations include contingent limitations and are not give patentable weight.
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.”
to be provided to particular recipients”, “identifying… values to be populated into the one or more unpopulated supplemental information data fields”, and “transmitting… the generated authorization response to the recipient … information data fields are used by the recipient to contact a user of the mobile device”.
Claim 7 recites “wherein the method further comprises receiving… a permission indication that indicates approval to provide the supplemental information to the recipient”.
Claim 10 recites “determine… a security level associated with each of the one or more unpopulated supplemental information data fields … that indicate specific unpopulated supplemental data fields to be provided to particular recipients”, “identify… values to be populated for into the one or more unpopulated supplemental information data fields”, and “transmit the generated authorization response to a recipient… to contact a user”.
Claim 12 recites “wherein the instructions further cause the server apparatus to receive a permission indication from the mobile device, the permission indication being received upon the mobile device receiving a response to a prompt to provide permission”.
Claim 13 recites “wherein the prompt to provide permission includes an option to edit the supplemental information”.
The underlined limitations include intended use limitations and are not give patentable weight.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a user messaging component”, “a generating component”, “a fulfilment component”, and “a processing network component” in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitations are not found in the original Specification and, therefore, are new matter:
Claims 1, 10, and 15: “one or more unpopulated supplemental information data fields”. The specification in paragraph 132 cites about populating supplemental information, describing the supplemental information populated by the mobile device, however, it is not correlated to “one or more unpopulated supplemental information data fields”.
Claims 2-4, 6-9, 12-14, and 16-20 are rejected under the same rationale as claims 1, 10, and 15 respectively because claims 2-4, 6-9, 12-14, and 16-20 inherit the deficiencies of claims 1, 10, and 15 due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the generated authorization response”. There is insufficient antecedent basis for these limitations in the claims.
Claim 3 recites the limitation “the indicated supplemental information”. There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 7, and 13 recite the limitation “the supplemental information”. There are insufficient antecedent basis for this limitation in the claims.
Claim 6 recites the limitation “the indication of supplemental information”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations “the authorization response message” and “the generated authorization response”. There are insufficient antecedent basis for these limitations in the claim.
Claim 10 recites “identify… if the recipient of the push transaction…” and subsequently “transmit the generated authorization response to a recipient…” It is not clear whether the second recited “a recipient” is the same as previously recited “the recipient” or different one. 
Claim 20 recites the limitation “the requested supplemental information”. There is insufficient antecedent basis for this limitation in the claim.

Claims 2, 8, 12, 14, and 16-19 are rejected under the same rationale as claims 1, 10,  and 15 respectively because claims 2, 8, 12, 14, and 16-19 inherit the deficiencies of claims 1, 10, and 15 due to their dependency.
Appropriate corrections are required.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 6-10, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-4 and 6-9 are directed to a method, claims 10 and 12-14 to are directed a server apparatus, and claims 15-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) providing supplemental data in a transaction. Specifically, the claims recite “receiving… an account identifier, an access credential, and one or more 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of one or more processors, a memory and a mobile device merely use(s) a computer as a tool to perform an abstract idea. Specifically, receiving… an account identifier, an access credential, and one or more unpopulated supplemental information data fields, the one or more unpopulated supplemental information data fields obtained by the mobile device upon scanning a machine-readable code in relation to the push transaction, wherein the one or more unpopulated supplemental information data fields identified via a supplemental information flag encoded in the machine-readable code; determining… whether the push transaction is authorized based on the access credential by transmitting an authorization request to an authorization computer associated with the access credential and receiving… an authorization response message; determining … a security level associated with each of the one or more unpopulated supplemental information data fields based at least in part on configuration settings that indicate specific unpopulated supplemental data fields to be provided to particular recipients; identifying … values to be populated into the one or more unpopulated supplemental information data fields; upon determining that the push transaction is authorized, modifying, by the server, the authorization response message by appending the identified values populated into the one or more unpopulated supplemental data fields, wherein an identified value of the values for each of the one or more unpopulated supplemental information data fields is only appended to the 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The server apparatus claims 10 and 12-14, and the system claims 15-20 are used to perform the method claims 1-4 and 6-9 which only involves the use of computers as tools to automate and/or implement the abstract idea.

Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of providing supplemental data in a transaction including receiving… an account identifier, an access credential, and one or more unpopulated supplemental information data fields, the one or more unpopulated supplemental information data fields obtained by the mobile device upon scanning a machine-readable code in relation to the push transaction, wherein the one or more unpopulated supplemental information data fields identified via a supplemental information flag encoded in the machine-readable code; determining… whether the push transaction is authorized based on the access credential by transmitting an authorization request to an authorization computer associated with the access credential and receiving… an authorization response message; determining … a security level associated with each of the one . The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of a processor as a tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9-10, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120150750 Al to Law et al. in view of US 20140101036 Al to Phillips et al. and US20160078143A1 to Huang et al.
As per claim 1:
Law et al. discloses the following limitations of a method of providing supplemental content to a recipient of a push transaction comprising:
receiving, at a server from a mobile device, an account identifier, an access credential, and one or more unpopulated supplemental information data fields (See [0090] which describes a mobile device providing a payment gateway a mobile device ID and a supplemental ID. [0067] describes supplemental ID's being CVV or CSV values which act as an access credential, while the mobile device ID acts as an account identifier.)
the one or more unpopulated supplemental information data fields obtained by the mobile device upon scanning a machine-readable code in relation to the push transaction, wherein the one or more unpopulated supplemental information data fields identified via a supplemental information flag encoded in the machine readable code (See [0090] which describes how a mobile device sends a supplemental ID and a mobile device ID to the payment gateway for the purpose of the payment gateway filling in the payment ID. It essentially sent an unpopulated data field. [0063] which teaches that the mobile device may be referred as data delivery device that transmits supplemental information) 
determining, by the server, whether the push transaction is authorized based on the access credential by transmitting an authorization request to an authorization computer associated with the access credential and receiving, from the authorization computer in response to the authorization request, and authorization response message
identifying, by the server from data stored at the server, values to be populated into the one or more unpopulated supplemental information data fields (See [0090] which describes at part 74 the payment gateway identifying a payment ID that is added to the mobile device ID and supplementary ID by the gateway.) 
upon determining that the push transaction is authorized, modifying, by the server, the authorization response message by appending the identified values populated into the one or more unpopulated supplemental data fields, wherein an identified value of the values for each of the one or more unpopulated supplemental information data fields is only appended to the authorization response message if the recipient of the push transaction has the security level associated with each of the unpopulated supplemental information data fields (See [0090] which describes an authorization response coming from the verification module to the payment gateway using the supplementary and payment ID's. [0163]-[0165] which describe controlled access to sensitive, classified, or protected data by a certain verifiable fact to the trusted devices and the transaction executed by providing personally identifiable information that transmitted to the payment gateway.)
Law et al. does not explicitly teach the following limitations:  
upon scanning a machine-readable code; 
encoded in the machine readable code;
determining, for each of the one or more unpopulated supplemental information data fields, a security level associated with each of the one or more unpopulated supplemental information data fields based at least in part on configuration settings that indicate specific unpopulated supplemental data fields to be provided to particular recipients;
transmitting, by the server, the generated authorization response to the recipient, such that the values populated into the one or more unpopulated supplemental information data fields are used by the recipient to contact a user of the mobile device.
However, Huang et al., as shown, teaches the following limitations:
upon scanning a machine-readable code (See [0040] which describes that the computing system can be configured to read and process the machine-readable code, analyze it in order to determine or retrieve the information.)  
encoded in the machine readable code (See [0039] which describes that the server can generate a machine-readable code that includes, incorporates, stores, or represents the information.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and non-transitory computer-readable media that can acquire a machine-readable code and the machine-readable code can be provided on a display element taught by Huang et al. in method and system designed for providing a more seamless purchasing experience using a mobile device where the mobile device acquires data, such a barcode image, an image of an object or text, or audio data of Law et al. with the motivation to enhance a method with a new feature such as generating and reading the encoded information in barcodes or QRs in order to conveniently and quickly read the received information as taught by Huang et al. over that Law et al.
determining, for each of the one or more unpopulated supplemental information data fields, a security level associated with each of the one or more unpopulated supplemental information data fields based at least in part on configuration settings that indicate specific unpopulated supplemental data fields to be provided to particular recipients (See [0102] which describes how the privacy setting manages sharing information with other users by providing different levels of granularity. The privacy setting may apply to all the information associated with the user and the user may provide a list of external systems that are allowed to access certain information. Various sets of entities with which information can be shared may include, for example, all friends of the user, all friends of friends, all applications, or all external systems. Setting a list of exceptions that are not allowed to access certain information is called a “block list”.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and non-transitory computer-readable media that can acquire a machine-readable code and the machine-readable code can be provided on a display element taught by Huang et al. in method and system designed for providing a more seamless purchasing experience using a mobile device where the mobile device acquires data, such a barcode image, an image of an object or text, or audio data of Law et al. with the motivation to enhance a method with a new feature such as setting a block list that determines who and what kind of information might be shared that is associated with the user as taught by Huang et al. over that Law et al.
However, Phillips et al., as shown, teaches the following limitations:
transmitting, by the server, the generated authorization response to the recipient, such that the values populated into the one or more unpopulated supplemental information data fields are used by the recipient to contact a user of the mobile device (See [0036]-[0039] which teaches that the authorization response codes can be returned to the merchant who acts as the recipient.)

Claim 10 is rejected using the same rationale that was used for the rejection of claim 1.
As per claim 10 Law et al. additionally discloses the following limitations:
one or more processors (See [0064] which describes the servers having processors)
a memory including instructions that, when executed by the one or more processors, cause the server apparatus to (See [0064] which describes the server as having memory to store computer executable instructions that are executed by a processor.)
As per claim 2:
Law et al. does not explicitly teach the following limitations:  
wherein the recipient is a merchant.
However, Phillips et al., as shown, teaches the following limitations:
wherein the recipient is a merchant (See Fig. 2A and [0035]-[0039] which teaches that a merchant acts as the recipient of information from a mobile device through a payment gateway.)

As per claim 3:
Law et al. discloses the following limitations:  
identifying values for the indicated supplemental information comprises: determining an account associated with the access credential; and identifying values associated with the determined account (See [0090] which describes how a given mobile device ID and given supplementary ID is used to determine a payment account ID associated with the given information.)
As per claim 4:
Law et al. discloses the following limitations:  
wherein the supplemental information includes at least one of a shipping address, email address, or mobile phone number. (See [0210]-[0211] which describes transaction data being included in a transaction and that transaction data may at least entail an email address.)
As per claim 6:
Law et al. discloses the following limitations:  
wherein the indication of supplemental information is obtained by the mobile device from a tag (See [0288]-[0289] which describes how the mobile device uses a tag, like a QR code, to extract network data that leads the mobile device to a network address.)
As per claim 7:
Law et al. does not explicitly teach the following limitations:  
wherein the method further comprises receiving, from the mobile device, a permission indication that indicates approval to provide the supplemental information to the recipient.
However, Phillips  et al., as shown, teaches the following limitations:
wherein the method further comprises receiving, from the mobile device, a permission indication that indicates approval to provide the supplemental information to the recipient (See [0036]-[0037] which states that the user can update or modify shipping address provided to the recipient. Once the user hits "pay" button, it acts as an approval to send the shipping address information that has been updated or remained the same.)
Phillips et al. teaches that the generated authorization response is transmitted to a merchant recipient. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the transaction architecture of Law et al. with the ability to send an authorization response to a merchant recipient because the claimed invention is merely a combination of old elements, and in the combination the old elements would perform the same function as they do separately. The mere generation of a response to a merchant recipient is no different than a response to a customer device. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this 
As per claim 9:
Law et al. discloses the following limitations:  
wherein the account identifier includes routing information and transmitting the modified authorization response message to the recipient comprises routing the authorization response to a transport computer associated with the routing information via a processing network (See [0021], [0079], [0317] which describe modifying information, transmitting it payment server to authenticate a transaction and figure 6 which shows how information passed from mobile device 10 is sent to a payment gateway and ultimately to an issuer/acquire server.)
As per claim 15:
Law et al. discloses a system for routing supplemental information related to a push transaction to a recipient, comprising:
a user messaging component configured to receive, from a mobile device associated with a user, a transaction message comprising at least an amount associated with the push transaction, an account identifier associated with the recipient, one or more unpopulated supplemental information data fields requested by the recipient
the one or more unpopulated supplemental information data fields obtained by the mobile device in relation to the push transaction upon scanning a machine-readable code (See [0090] which describes how a mobile device sends a supplemental ID and a mobile device ID to the payment gateway for the purpose of the payment gateway filling in the payment ID. Thus, under its BRI, it essentially sent an unpopulated data field.) 
a generating component configured to: generate an authorization response message comprising the amount and an approval of the push transaction (See [0090] which describes a process in steps 78-80 where a verification module authorizes the transaction based on the information provided it. [0271] describes the amount of payment being included in transaction data.)
a processing network component configured to transmit the authorization response message and the determined values for the one or more unpopulated supplemental information data fields to a transport computer associated with the account identifier, wherein a value of the determined values for each of the one or more unpopulated supplemental information data fields is appended to the authorization response message upon determining that the recipient of the push transaction has the security level associated with each of the unpopulated supplemental information data fields  (See fig. 6 which shows how information passed from mobile device 10 is sent to a payment gateway and ultimately to an issuer/acquire server. [0163]-[0165] which describe controlled access to sensitive, classified, or protected data by a certain verifiable fact to the trusted devices and the transaction executed by providing personally identifiable information that transmitted to the payment gateway.)
Law et al. does not explicitly teach the following limitations:  
upon scanning a machine-readable code; 
a permission indication indicating the user's approval or denial with respect to providing values for the one or more unpopulated supplemental information data fields requested by the recipient;
determine, for each of the one or more unpopulated supplemental information data fields, a security level associated with each of the one or more unpopulated supplemental information data fields based at least in part on configuration settings that indicate specific unpopulated supplemental data fields to be provided to particular recipients;
a fulfilment component configured to, if the permission indication indicates that the requested values for the one or more unpopulated supplemental information data field may be shared with the recipient, determine the values for the one or more unpopulated supplemental information data fields.
However, Huang et al., as shown, teaches the following limitations:
upon scanning a machine-readable code (See [0040] which describes that the computing system can be configured to read and process the machine-readable code, analyze it in order to determine or retrieve the information.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and non-transitory computer-readable media that can acquire a machine-readable code and the machine-readable code can be provided on a display element taught by Huang et al. in method and system designed for providing a more seamless purchasing experience using a mobile device where the mobile device acquires data, such a barcode image, an image of an object or text, or audio data of Law et al. with the motivation to enhance a method with a new feature such as generating and reading the encoded 
determine, for each of the one or more unpopulated supplemental information data fields, a security level associated with each of the one or more unpopulated supplemental information data fields based at least in part on configuration settings that indicate specific unpopulated supplemental data fields to be provided to particular recipients (See [0102] which describes how the privacy setting manages sharing information with other users by providing different levels of granularity. The privacy setting may apply to all the information associated with the user and the user may provide a list of external systems that are allowed to access certain information. Various sets of entities with which information can be shared may include, for example, all friends of the user, all friends of friends, all applications, or all external systems. Setting a list of exceptions that are not allowed to access certain information is called a “block list”.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and non-transitory computer-readable media that can acquire a machine-readable code and the machine-readable code can be provided on a display element taught by Huang et al. in method and system designed for providing a more seamless purchasing experience using a mobile device where the mobile device acquires data, such a barcode image, an image of an object or text, or audio data of Law et al. with the motivation to enhance a method with a new feature such as setting a block list that determines who and what kind of information might be shared that is associated with the user as taught by Huang et al. over that Law et al.
However, Phillips  et al., as shown, teaches the following limitations:
a permission indication indicating the user's approval or denial with respect to providing values for the one or more unpopulated supplemental information data fields requested by the recipient (See [0036]-[0037] which states that the user enters shipping address information to be shared with the merchant. This constitutes the user giving the system permission to use that shipping information. The user then confirms permission to use the information by hitting the "pay" button.) 
a fulfilment component configured to, if the permission indication indicates that the requested values for the one or more supplemental information data field may be shared with the recipient, determine the values for the one or more supplemental information data fields (See [0036] which states that the user enters shipping address information to be shared with the merchant. This constitutes the user giving the system permission to use that shipping information. Furthermore, this acts as a determining step because it ensures that the correct shipping information is received.)
Phillips et al. teaches that the generated authorization response is transmitted to a merchant recipient. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the transaction architecture of Law et al. with the ability to send an authorization response to a merchant recipient because the claimed invention is merely a combination of old elements, and in the combination the old elements would perform the same function as they do separately. The mere generation of a response to a merchant recipient is no different than a response to a customer device. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination so that the merchant recipient could receive the authorization response for its information as well.
As per claim 16:
Law et al. discloses the following limitations:  
wherein the processing network component is further configured to transmit the transaction message from the mobile device to the user messaging component (See [0064] which describes servers that have processors for executing instructions, like the instructions to receive a transaction message from a mobile device. This instruction is shown in at least fig. 3, from part 10 to part 8.)
As per claim 18:
Law et al. discloses the following limitations:  
wherein the system further includes an application installed on the mobile device (See [0081] which describes how an application installed on the device is used to carry out the steps.)
As per claim 19:
Law et al. discloses the following limitations:  
wherein the processing network component is a payment processing network (See [0065] which describes the payment gateway 8 as facilitating authorization of payments.)
As per claim 20:
Law et al. discloses the following limitations:  
wherein the fulfilment component is configured to determine the requested supplemental information by querying information associated with an account of the user (See [0090] which describes at part 74 the payment gateway identifying a payment ID that is added to the mobile device ID and supplementary ID by the gateway.)

s 8, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120150750 Al to Law et al. in view of US 20140101036 Al to Phillips et al.,  US 20160078143A1 to Huang et al., and US 10225242 B2 to Grim et al.
As per claim 8:
Law et al. does not explicitly teach the following limitations:  
wherein an unmodified transaction response is transmitted to the recipient if the permission indication indicates that approval is not granted.
However, Grim et al., as shown, teaches the following limitations:
wherein an unmodified transaction response is transmitted to the recipient if the permission indication indicates that approval is not granted (See column 4, lines 22-39 which teaches that the user can grantor deny a permission to automate an action. Thus, when the permission is denied, the authentication action response remains unmodified.) 
Grim et al. teaches that an unmodified transaction response is transmitted when permission is not granted to include supplemental information in a transaction message. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the feature that asks for permission to send certain information of Law et al. and Phillips et al. the ability for a message to not be modified when the user does not give permission as in Grim et al. because asking permission of the customer would be pointless if the transaction message would be the same regardless of whether the customer grants or denies the request. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine these references so that the permission request could be fulfilled the way the customer wants it to be done.

As per claim 12:
Law et al. does not explicitly teach the following limitations:  
wherein the instructions further cause the server apparatus to receive a permission indication from the mobile device, the permission indication being received upon the mobile device receiving a response to a prompt to provide permission.
However, Grim et al., as shown, teaches the following limitations:
wherein the instructions further cause the server apparatus to receive a permission indication from the mobile device, the permission indication being received upon the mobile device receiving a response to a prompt to provide permission (See column 4, lines 22-39 which teaches that a permission response is received from a mobile device. This happens after a permission request is sent to the mobile device from the authentication service.)
Grim et al. teaches that a permission response is received from a mobile device when the permission indication received to provide permission. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the feature that asks for permission to send certain information of Law et al. and Phillips et al. the ability for a message to not be modified when the user does not give permission as in Grim et al. because asking permission of the customer would be pointless if the transaction message would be the same regardless of whether the customer grants or denies the request. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine these references so that the permission request could be fulfilled the way the customer wants it to be done.

As per claim 13:
Law et al. does not explicitly teach the following limitations:  
wherein the prompt to provide permission includes an option to edit the indication of supplemental information.
However, Phillips et al., as shown, teaches the following limitations:
wherein the prompt to provide permission includes an option to edit the indication of supplemental information (See [0036] which teaches that the customer may be provided an option to update or modify a shipping address.)
Phillips et al. teaches that the generated authorization response is transmitted to a merchant recipient. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the transaction architecture of Law et al. with the ability to send an authorization response to a merchant recipient because the claimed invention is merely a combination of old elements, and in the combination the old elements would perform the same function as they do separately. The mere generation of a response to a merchant recipient is no different than a response to a customer device. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination so that the merchant recipient could receive the authorization response for its information as well.
As per claim 14:
Law et al. does not explicitly teach the following limitations:  
wherein the prompt to provide permission includes a selection of supplemental information to be included in the authorization response.
However, Grim et al., as shown, teaches the following limitations:
wherein the prompt to provide permission includes a selection of supplemental information to be included in the authorization response. (See column 4, lines 22-39 which teaches that an option to automate further similar responses is presented to the user in the prompt. The information the user enters acts as the supplemental information.)
Grim et al. teaches that an unmodified transaction response is transmitted when permission is not granted to include supplemental information in a transaction message. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the feature that asks for permission to send certain information of Law et al. and Phillips et al. the ability for a message to not be modified when the user does not give permission as in Grim et al. because asking permission of the customer would be pointless if the transaction message would be the same regardless of whether the customer grants or denies the request. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine these references so that the permission request could be fulfilled the way the customer wants it to be done. 
As per claim 17:
Law et al. does not explicitly teach the following limitations:  
wherein the authorization response message and the determined supplemental information are transmitted to the transport computer separately.
However, Grim et al., as shown, teaches the following limitations:
wherein the authorization response message and the determined supplemental information are transmitted to the transport computer separately (See column 25, lines 7-29 which teaches that supplemental information and a permission request may be transmitted separately.)
.
Response to Arguments 
Applicant filed amendment on 03/01/2021. Claims 1, 10, and 15 are amended. Claim 21 is canceled. Claims 1-4, 6-10, and 12-20 are pending. Claims 1-4, 6-10, and 12-20 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.
Rejections under 35 U.S.C. § 112 (a)
	Applicant argues that “unpopulated supplemental information data fields” supported in paragraphs 89-99 of the Specification. Support for the mentioned term could not be found in the specification. 
Rejections of claims 1-4, 6-10, and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement stand. 


Rejections under 35 U.S.C. § 112 (b)
Applicant argues that rejected claims were amended to obviate rejections. However, no dependent claims are amended, and amended independent claims do not comply. 
Rejections of claims 1-4, 6-10, and 12-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter stand.
Claim Interpretation under 35 U.S.C. § 112 (f)
	Applicant argues that examiner is not correct in claim interpretations and submits that the claims limitations stand on their own. However, claim language interpretation satisfies 3-prong analysis, and invokes claim interpretation under 35 U.S.C. § 112 (f).
Rejections under 35 U.S.C. § 101
Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive. Amended claims 1, 10, and 15 do not have additional elements that could lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
Applicant argues that the claims do not directed to an abstract idea, and even assuming that the claims are directed to an abstract idea, the claims amount to significantly more than the abstract idea. However, as a whole claims directed to commercial interactions (such as sales activities, business relations) grouped within the methods of organizing human activity.
Applicant argues that the examiner objected Applicant’s assertion that the claims integrate into a practical application and cited several Federal Circuit court cases as an example allegedly similar to the examining case. According to the 2019 Revised Patent Subject Matter Eligibility Guidance “In Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception”, not a 
Applicant argues that the examiner wrongfully asserted that this case and an Example 42 of the Subject Matter Eligibility Examples: Abstract Ideas do not have similarities. The examining application is quite different from the Example 42 such as the claim does not store information in standardized format, collecting information from multiple sources, converting non-standardized information into standardized format. Moreover, in the presented application interaction occurs between a recipient (e.g. a merchant) and a user of the mobile device, unlike in Example 42 such interactions occur between multiple sources. Thus, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Applicant argues that claim features are unconventional, unlike the examiner’s statement. As noted above, the claim as a whole merely describes how to generally apply the concept of providing supplemental information in a computer environment. Thus, even when viewed as whole, nothing in the claim adds significantly more. Moreover, claim limitations such as receiving data, transmitting response steps are well-understood, routine, conventional activities. 
The amended claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The server apparatus and the system are used to perform the method which only involves the use of computers as tools to automate and/or implement the abstract idea.
Therefore, the claims recite an abstract idea.



Rejections under 35 U.S.C. § 103
Applicant argues that Law et al. and Phillips et al. do not teach amended independent claim 1 features. However, Law et al., in view of Phillips et al. and Huang et al. disclose all amended claim features.
Applicant argues that prior art references fail to disclose, teach, or suggest all the features of amended independent claim 1 limitations such as “determining, for each of the one or more unpopulated supplemental information data fields, a security level associated with each of the one or more unpopulated supplemental information data fields based at least in part on configuration settings that indicate specific unpopulated supplemental data fields to be provided to particular recipients” and “upon determining that the push transaction is authorized, modifying, by the server, the authorization response message by appending the identified values populated into the one or more unpopulated supplemental data fields, wherein an identified value of the values for each of the one or more unpopulated supplemental information data fields is only appended to the authorization response message if the recipient of the push transaction has the security level associated with each of the unpopulated supplemental information data fields”. However, in paragraph 102 Huang et al. discloses determining a security level associated with supplemental info, and in paragraphs 90, 163-165 Law et al. explicitly discloses that identified value of supplemental info when the transaction is authorized if a recipient has an access level to that data.
Moreover, Law et al. in view of Phillips et al., Huang et al. and Grim et al. disclose all amended claim limitations of the application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AMANULLA  ABDULLAEV
Examiner
Art Unit 3692



/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)